Title: To George Washington from Major General Charles Lee, 28 April 1778
From: Lee, Charles
To: Washington, George



My Dr General
Prato Verde [Va.] April the 28th 1778

You may better imagine than I can express the happiness which your letter gave me, tho at the time I receiv’d it, which was the night before last, there was some little drawback on my happiness—viz. a small attack of the gout, with indications of it’s being a severe fit, but by three doses of what Lord Chatham calls the great American Panacea, I find myself so much better and the indications so much weaker that I hope to set out tomorrow or the next day at furthest—but you may be assur’d that I will not defer my departure a single moment.
I have read the Papers, and all I shall say on the Subject—is that nothing can equal the impudence of North and his Colleagues but the patience or rather stupid forbearance of the People in not tearing the Scoundrels to pieces. adieu, My Dr General—till I have the pleasure of seeing you—

Charles Lee

